DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 10-12, 14-17, 19-23 and 28 are pending, claims 8, 9, 13, 18 and 24-27 having been cancelled.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  claims 19 and 20 recite “the particles.”  To ensure clarity and consistency among the claims, claims 19 and 20 should be amended to recite “the ice particles” since claim 11, upon which claims 19 and 20 depend, recite “ice particles.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the slurry,” “ice particles” and “water.”  There is a lack of proper antecedent basis for these recitations.  First, it is unclear whether “the slurry” is referring to the suspension recited in claim 1 or something different.  It is also unclear whether the “ice particles” and “water” recited in claim 14 is referring to the ice particles and water recited in claim 12 or if the recitations of claim 14 are claiming a new slurry with its own ice particles and water.  For purposes of examination, claim 14 will be interpreted as “wherein the suspension comprising the ice particles and the water further comprises a freezing point depressant.”  Appropriate correction is required.
Claim 17 recites the limitation "the slurry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the slurry” is referring to the “suspension” of claim 1 or a new slurry.  For purposes of examination, claim 17 will be interpreted as “the suspension.”  Appropriate correction is required.
Regarding claim 28, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the recitation “those used in dental apparatus” will be considered as part of the claimed invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/198684A1 to Randle (provided in Applicant’s IDS dated 8/12/21).
As to claim 1, Randle discloses a method of cleaning a contaminated surface, said method comprising the steps of: providing a suspension of solid particles in a liquid to said contaminated surface and flowing said suspension along said surface thereby to remove contaminant from the surface (see Randle Abstract and claims 1-4).
As to claim 2, Randle discloses that the surface can be an interior surface of a medical instrument (see Randle page 3, lines 7-9, claim 2).
As to claim 4, Randle discloses that the surface can be an interior of a syringe or cannula (read as interior surface of an elongate lumen) (see Randle page 3, lines 7-9).
As to claim 5, Randle discloses that the contaminant can be biofilm (see Randle page 2, lines 31-32 and page 5, lines 13-16) where Randle also discloses use in sewage industries, which is also understood to include faeces).
  As to claim 6, Randle discloses that fluid pressure is used to drive the slush along the conduit (read as the suspension is flowed continuously in a single direction) (see Randle page 7, lines 16-25, claims 13 and 14).
As to claims 11 and 12, Randle discloses that the solid particles can be ice particles and the liquid is water (see Randle claims 1-4).
As to claim 19, Randle discloses that the particles are made by partial freezing of the water (see Randle page 7, lines 9-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 10, 22, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/198684A1 to Randle as applied to claim 1 above, and further in view of U.S. Patent No. 6,326,340 to Labib et al.
Randle is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, Randle does not explicitly disclose that the medical instrument is an endoscope.  Labib discloses that it is known in the art to use solid suspensions to remove biofilms from the interior surfaces of endoscopes (see Labib col. 1, lines 43-64; col. 4, lines 22-40).  Use of a known technique to improve similar devices in the same way is prima facie obvious (see MPEP 2143(I)(C)), and it would have been obvious to use the known technique of Randle in endoscope cleaning to remove biofilms as disclosed by Labib and the results would have been predictable (cleaning of biofilms from endoscopes) as well as for the benefits disclosed by Randle (see Randle page 1, lines 20-23; page 5, lines 13-31).
As to claim 7, Randle does not explicitly disclose that the suspension is pulsed.  Labib discloses a similar cleaning method wherein the cleaning suspension is pulsed (see Labib col. 5, lines 17-18).  It would have been obvious to one of ordinary skill in the art at the time of filing to pulse the cleaning suspension as disclosed by Labib in order to further increase the scrubbing action of the suspension (see Labib col. 5, lines 17-18).
As to claim 10, Randle does not explicitly disclose a rinsing step.  Rinsing steps are known in the art and does not provide patentable significance (see Labib col. 2, lines 41-42; col. 3, lines 41-42; col. 6, lines 26-34).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a rinsing step as disclosed by Labib in order to flush out cleaning solution, loosed biofilm and any solid particles or debris remaining in the conduit (see Labib col. 6, lines 26-34).
As to claims 22-23, Randle does not explicitly disclose the size of the solid particles.  Labib discloses that particle sizes in cleaning suspensions are a known, results-effective variable and that particle sizes range from about 10-300 microns (see Labib col. 4, lines 41-56).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the particle sizes of the ice particles through routine experimentation to optimize the flowability and cleaning of the cleaning suspension.
As to claim 28, Randle does not explicitly disclose that the contaminated surface is the interior of a water line in a dental apparatus.  Labib discloses that it is known in the art to use solid suspensions to remove biofilms from the interior surfaces of dental water lines (see Labib col. 1, lines 14-55; col. 4, lines 22-40).  Use of a known technique to improve similar devices in the same way is prima facie obvious (see MPEP 2143(I)(C)), and it would have been obvious to use the known technique of Randle in cleaning dental water lines to remove biofilms as disclosed by Labib and the results would have been predictable (cleaning of biofilms from dental water lines) as well as for the benefits disclosed by Randle (see Randle page 1, lines 20-23; page 5, lines 13-31).

Claims 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/198684A1 to Randle as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2003/0140944 to Quarini.
Randle is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 14, Randle does not explicitly disclose that the slurry comprises a freezing point depressant.  Quarini discloses that a similar ice slurry cleaning that includes a freezing point depressant (see Quarini paragraph [0015]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a freezing point depressant as disclosed by Quarini in order to increase the range of temperature over which coexistent ice and water can persist (see Quarini paragraph [0015], [0042]).
As to claims 15 and 16, the combination of Randle and Quarini discloses that the ice fraction can be from 50% to 90% of the slush (see Randle page 3, lines 15-16; MPEP 2144.05(I) where in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 21, the combination of Randle and Quarini discloses that the freezing point depressant can be salt brine (see Quarini paragraph [0041]).

  Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/198684A1 to Randle as applied to claim 6 above, and further in view of WO2004/000475A1 to Quarini (“WO ’475”) (provided in Applicant’s IDS dated 6/11/20).
Randle is relied upon as discussed above with respect to the rejection of claim 6.
As to claim 17, Randle does not explicitly disclose the flow rate of the slurry along the interior wall is less than 10 cm/s.  WO ‘475 discloses a similar cleaning method wherein the flow is slowed or stopped during cleaning (see WO ‘475 page 8, line 33 – page 9, line 4).  Flow rate is a known results effective variable and it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the flow rate of the slurry to slow down in order to maximize the cleaning effect of the slurry.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/198684A1 to Randle as applied to claim 11 above, and further in view of “Energy Conservation in Ice Slurry Application,” Leiper et al., 2013, Applied Thermal Engineering, 51:1255-1262 (“the Leiper article”) (provided in Applicant’s IDS dated June 11, 2020).
Randle is relied upon as discussed above with respect to the rejection of claim 11.
As to claim 20, Randle does not explicitly disclose that the particles are made by combining comminuted ice with water.  Leiper discloses that it is known in the art of ice slurry applications that the particles can be made by combining comminuted ice with water (see the Leiper article Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to form the ice slurry by combining comminuted ice with water and the results would have been predictable (forming an ice slurry) (see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714